UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-7208



VICTOR HERNANDEZ,

                                              Plaintiff - Appellant,

          versus


GERALD MALDONADO, Warden FCI Estill,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Florence. Margaret B. Seymour, District Judge.
(CA-04-844)


Submitted:   December 9, 2004           Decided:     December 15, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Victor Hernandez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Victor   Hernandez   appeals   a   district   court   judgment

adopting the magistrate judge’s report and recommendation and

dismissing without prejudice his 28 U.S.C. § 2241 (2000) petition.

We have reviewed the record and the district court’s order and

affirm the appeal on the reasoning of the district court.       We grant

Hernandez leave to proceed in forma pauperis on appeal.              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                AFFIRMED




                                - 2 -